Per Curiam.

The principle settled in Seers v. Fowler, decides the case now before the court. If the plaintiff had an election to pay a part, as the work advanced, and before it was finished, yet having made his election, this case then, stands precisely on the same ground as the case of Seers v. Fowler. As to the unreasonableness or hardship of the doctrine, it may be answered, that it may always be avoided, if parties take proper care in making their contracts. In truth, the supposed hardship will very seldom exist; and in the present case we see no ground for the supposition.(a)
Judgment for the plain! iff.

 See Wilcox v. Ten Eyck, 5 John. Rep. 78. Bennet v. the executors of Pixley, 7 John. Rep. 249.